Judgment and order appealed from reversed and a new trial ordered, with costs to appellants to abide the event, unless the plaintiff stipulates to reduce the verdict to the sum of $10,000, in which event the judgment as so modified and the order appealed from are affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Ingraham, P. J., dissented as to the defendant Staten Island Midland Railway Company, and voted for reversal and dismissal of the complaint as to said defendant.